MASTER DEVELOPMENT AGREEMENT

THIS MASTER DEVELOPMENT AGREEMENT (this “Agreement”) is entered into by and
between GEOTEC, INC., a Florida corporation (“Geotec”), GREEN ENERGY MANAGEMENT,
LLC, a Florida limited liability company (“GEM”) and TTI TECHNOLOGIES, INC., a
Delaware corporation (“TTI”) and is effective as of the last date of execution
set forth below.  Geotec, GEM and TTI are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, Geotec is engaged in the business of the development and exploitation
of proprietary enzyme/protein technology (the “Technology”) used in the
production of enzyme materials (the “Enzyme/Protein”);

WHEREAS, GEM is the manager for Ecotec Coal, LLC and other limited liability
companies involved in the processing of hydrocarbons utilizing the Technology;

WHEREAS, it is intended that, among other applications, the Technology will
utilize bio-refinery units (each, a “Facility”) for the production of saleable
coal or the recovery of any other substance that creates Revenue or otherwise
generates cash, or cash equivalents from the sale or assignment (the “Product”)
from gob, culm, lignite, or other lower grade or dirty coals or carbon fly ash
and for the remediation of soils (the “Process”);

WHEREAS, Geotec and GEM have completed preliminary applications of the
Technology to produce Product and desire to engage TTI to advise and assist
Geotec and GEM in the further development of the Process and in the procurement
and construction of the initial equipment for the commercial scale Facility (the
“Development Services”);

WHEREAS, Geotec anticipates further development of the Process by commercial
producers of Product, whether by Geotec, GEM or GEM controlled limited liability
companies, or through joint venture or a sale or supply arrangement, or
otherwise, with other Persons, as defined herein, or otherwise (each such user,
a “Project Company”);

WHEREAS, Geotec and GEM desire to offer to TTI or one of its Affiliates, as
defined herein, the right of first refusal to render certain management,
administrative, operational and support services to any Project Company
utilizing the Process for the recovery of Product;

NOW, THEREFORE, in consideration of the mutual agreements contained herein the
Parties hereby agree as follows:

1.

DEFINITIONS.

a.

As used herein, the terms “Agreement”, “Development Services”, “Facility”,
 “GEM”, “Geotec”, “Parties”, “Party”, “Process”, “Product”, “Project Company”,
“TTI” and “Technology” shall have the meanings ascribed to such terms above, and
the following terms shall have the following meanings:

“Affiliate” means with respect to a particular Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person.

“Base Stock” means the protein/enzyme proliferation materials utilized to
produce the enzymes for a TTI Project.





--------------------------------------------------------------------------------

“Business Day” means a day on which commercial banks are open for normal
business in New York.

“Carried Interest” in a TTI Project means an interest equivalent to a like
percentage of the Net Revenues attributable to TTI and its Affiliates but
without being subject to expenses of any Person above the Project Company level
(other than the cost of goods sold, sales taxes and transportation costs), and
in any other Project means an interest equivalent to a like percentage of the
Net Revenues attributable to Geotec and its Affiliates and GEM, but without
being subject to expenses of any Person above the Project Company level (other
than the cost of goods sold, sales taxes and transportation costs).

“Claims” has the meaning specified in Section 8a hereof.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
law, and regulations issued by the IRS pursuant to the Code, or any successor
law.

“Commercially Reasonable Efforts” means the taking by a Person of such action as
would be in accordance with reasonable commercial practices as applied to the
particular matter in question to achieve the result as expeditiously as
practicable; provided, however, that such action shall not require that such
Person incur unreasonable expense.  The considerations would take into account
the experience and resources readily available to the Person, the potential
benefits to be derived by the Person from successful completion of the endeavor
in comparison to the costs to be incurred, the likelihood of successful
completion of the endeavor (including the relative competitiveness of
alternatives available in the marketplace) and other factors which would be
deemed relevant by a reasonable Person in similar commercial circumstances.

 “Confidential Information” has the meaning specified in Section 9 hereof.

“Control” (including, with correlative meanings, the terms, “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Development Fee” has the meaning specified in Section 2a hereof.

“Development Services” has the meaning specified in the 3rd Whereas clause
hereof.

“Dispute” has the meaning specified in Section 10 hereof.

“Expenses” means, for any period, all accounts payable and liabilities accrued
as of the end of such period and all disbursements of cash by or on behalf of a
Project Company during such period, in respect to the costs and expenses
incurred during such period in managing, permitting, insuring, siting, owning,
operating, enhancing, maintaining and repairing a Facility, including without
limitation the fees and disbursements paid by or on behalf of the Project
Company under the Project Contracts, the general and administrative expenses of
the Project Company, including franchise or similar taxes payable to any
Governmental Body and fees for qualifying as a foreign entity in any other
jurisdiction, and costs of Quarterly and Year-end reviews and audits of the
operations of the Facility and the financial statements of the Project Company
and the preparation of income tax returns of same, all as computed and
determined in accordance with GAAP.  Expenses for a period shall not include (a)
payments of or in respect to





2







--------------------------------------------------------------------------------

the purchase price for Project assets, (b) any uninsured damages, costs or
expenses arising from a breach by the Project Company of any of the Project
Contracts, unless such a breach is caused by the wrongful acts or omissions of
Operator, (c) principal and interest as they become due and payable on
indebtedness of the Project Company that has been incurred for purposes other
than the installation, operation, maintenance or repair of the Facility or the
ownership of other Project assets, and (d) any costs or expenses incurred which
are expressly excluded from this category by the Operating Agreement.

“Feedstock” means gob, culm, lignite, or other lower grade or dirty coals, or
high carbon fly ash, any other substance recovered from a Site that creates
Revenue or otherwise generates cash, or cash equivalents from sale or assignment
and is processed by the Facility in order to make Product.

“Feedstock Supply Agreement” means any agreements or arrangements for the supply
of Feedstock to a Facility.

“Fuel Sales Agreement” means any agreements or arrangements for the sale of
Product produced at a Facility during the Term.

“GAAP” means generally accepted accounting principles.

“Governmental Body” means any of the following: (a) nation, state, county, city,
town, village, district, or other jurisdiction of any nature; (b) federal,
state, local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (d)
multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.

“IRS” means the Internal Revenue Service or its successor.

“Legal Requirement” means any applicable administrative (or
quasi-administrative) order, constitution, law, ordinance, principle of common
law, regulation, statute or treaty of any Governmental Body.

“Monetizer” means a Person other than TTI or its Affiliates who purchases a
Facility or an interest in the entity owning or operating a Facility with the
agreement that Section 45 Tax Credits arising from the TTI Production will be
allocated to such Person.

“Month” means a calendar month and “Monthly” means each calendar month.

“Net Revenues” means, in respect to a Project, Revenues less Project Operating
Expenses of the Project.

“Ongoing Services” has the meaning specified in Section 2b hereof.

“Operating Agreement” means, as to each Project where TTI exercises its Right of
First Refusal, the standard form operating and management agreement as set forth
on Exhibit “A” attached hereto, to be entered into between each Project Company
and the Operator for management and operating services for the Project, and any
amendments thereto and any successor or replacement agreements thereof.

“Operating Fee” has the meaning specified in Section 2e hereof.





3







--------------------------------------------------------------------------------

“Operator” means, as to each Project, TTI, or such subsidiary of TTI as
designated by TTI, as the Operator under an Operating Agreement.

“Payment Date” means the 20th day of the following Month; provided that if such
day is not a Business Day, then the next Business Day occurring after such 20th
day.

“Person” means a natural person, partnership (whether general or limited and
whether domestic or foreign), limited liability company, trust, estate,
association, corporation, custodian, nominee or any other individual or entity
in its own or any representative capacity.

“Production Fee” has the meaning specified in Section 2e hereof.

“Project” means the business of operation of one or more Facilities by a Project
Company for the production of up to 20 million tons of Product utilizing the
Process.

“Project Contracts” means any Fuel Sales Agreement, any Feedstock Supply
Agreement, any Services Agreement and any Site Lease for a Project.

“Project Operating Expenses” means, in respect to a Project, all Expenses
incurred in the operation of the Project, including without limitation any
Operating Fees or Technology Purchase Price incident to the operation of the
Project but excluding Production Fees or Technology Fees.

“Purchase Price” has the meaning specified in Section 3 hereof.

“Quarterly” means each calendar quarter.

“Refined Coal” means solid synthetic fuel produced by utilization of the
Process.

“Revenues” means, for any period, all cash received by or on behalf of a Project
Company or its Affiliates due to operation of the Project or the sale of Refined
Coal and any associated Product during such period, plus any increases and less
any decreases in the aggregate balance of accounts receivable as of the end of
such period, in respect to the operation of the Project or the sale of Refined
Coal and any associated Product from the Facility during such period, including
without limitation sale proceeds for Product, whether received by or due to the
Project Company or affiliated marketing agents or principals, and capital
contributions due to the Project Company or affiliated principals incident to
the generation of Section 45 Tax Credits (excluding benefits to Monetizers) or
emissions credits.

“Right of First Refusal” has the meaning specified in Section 2c hereof.

“Section 45 Tax Credits” means the tax credits provided by Section 45 of the
Code for solid synthetic fuel produced from Feedstock and constituting Refined
Coal.

“Services Agreement” means any agreement or arrangement, other than an Operating
Agreement or this Agreement, for the provision of services with relation to
operations of a Facility, and any amendments thereto and any successor or
replacement agreements thereof.

“Site” means the premises owned, leased or licensed by a Project Company for the
location and operation of one or more Projects.

“Site Lease” means any lease or license for a Site.

“Supply Agreement” means, as to each TTI Project, the standard form agreement as
set forth on Exhibit “B” attached hereto, to be entered into between TTI or one
of its Affiliates





4







--------------------------------------------------------------------------------

and Geotec for the supply by Geotec of its proprietary Base Stock or
enzyme/protein materials constituting the Technology to such TTI Project.

“Technology Fee” has the meaning specified in Section 3 hereof.

“Term” has the meaning specified in Section 4a hereof.

“TTI Project” has the meaning specified in Section 3 hereof.

“Year” means a calendar year.

b.

References; Gender; Number; Certain Phrases.  All references in this Agreement
to a “Section”, “Exhibit” or “Schedule” are to a Section, Exhibit or Schedule of
this Agreement, unless the context requires otherwise.  Unless the context
requires otherwise, the words “this Agreement”, “hereof”, “hereunder”, “herein”,
“hereby”, “thereof”, “thereunder” or words of similar import refer to this
Agreement as a whole and not to a particular Section, subsection, clause, or
other subdivision hereof.  Whenever the context requires, the words used herein
include the masculine, feminine, and neuter gender, and the singular and the
plural.  The words “include” and “including” shall mean “include, without
limitation,” and “including, without limitation,” respectively.  The word “or”
is not exclusive.

2.

NATURE OF SERVICES.

a.

Development Services.  For 12 Months following the date hereof, and for any
extended period agreed to hereafter in writing by the Parties, TTI will use its
Commercially Reasonable Efforts to advise and assist Geotec in the procurement
and construction of the initial equipment for the first operable commercial
scale Facility at the cost of Geotec and/or one or more other Project Companies.
 These Development Services will be provided at no cost to Geotec and GEM or the
other Project Companies.  Although TTI will assist Geotec and GEM in the
selection, placement, development and operating procedures of the Facility
equipment, Geotec and/or GEM or such other Project Company will make the final
decision regarding the equipment and TTI will not have any liability for the
functioning of the equipment nor for the efficacy of the Process utilizing the
equipment selected.  Thereafter, for each Project utilizing the Process where
TTI exercises its Right of First Refusal, the Operator will provide the Ongoing
Services pursuant to an Operating Agreement.  If a Project Company fails or
elects not to properly tender an Operating Agreement to TTI providing for the
Production Fee for a given Project, excluding TTI Projects, Geotec and GEM will
grant to TTI a development fee in an amount equal to a 20% Carried Interest in
the Net Revenues of each such Project (the “Development Fee”); provided that in
no event will such Development Fee be an amount less than 10% of all Net
Revenues of the Project.  The Development Fee will be documented and payable
Quarterly on the basis and in the manner provided in Exhibit A.  For purposes of
clarity, if the Operator under the Operating Agreement for a Project receives a
Production Fee for any given production, TTI shall not also be entitled to a
Development Fee in respect to that production.

b.

Ongoing Services.  TTI agrees that at all times during the Term TTI will provide
consulting services to Project Companies under this Agreement in respect to the
structure, design, layout and operation of the Facilities and Projects, as well
as advice regarding the documentation of the various relationships among the
Project Companies and the other Project participants (the “Ongoing Services”).
 TTI will provide the Ongoing Services to the Project Companies at no additional
cost except for the Monthly reimbursement by the appropriate





5







--------------------------------------------------------------------------------

Project Company of reasonable travel expenses for TTI personnel assigned to
provide the Ongoing Services to the Project Company.

c.

Right of First Refusal.  Geotec and GEM hereby grant to TTI the exclusive right
to enter into a standard form agreement for the operation and management of each
of the Projects put into operation by a Project Company (the “Right of First
Refusal”) controlled by Geotec and/or GEM.  Geotec and GEM shall use their good
faith best efforts, if applicable, to cause each Project Company to offer the
Right of First Refusal to TTI in writing prior to the commencement (or
resumption after shut down) of commercial operations by a Project.
 Notwithstanding the foregoing, and by way of example, if Geotec or GEM procures
a Project opportunity with an entity that it does not control, the Project
Company may, but shall not be required to offer TTI the Right of First Refusal
with respect to selection of an Operator or entry into an Operating Agreement.
As more fully described in Exhibit “A”, pursuant to the Operating Agreement the
Operator will perform, or arrange for suitable third parties to perform, any and
all management, administrative and support services reasonably necessary for the
operation of the Project and the conduct of its business.  Such management,
administrative and support services include the following:

i.

Administrative.  The Operator will provide such office space, equipment,
facilities and supplies, and the services of such secretarial, clerical and
other personnel of the Operator at its headquarters, as may be required for the
reasonable conduct of the business of the Project by Operator personnel.

ii.

On-Site Operations.  The Operator will operate the Facility or Facilities at the
Project, from and including the recovery of available feedstock at the Project,
through the Process and including the loading of the Product onto the Project’s
mode of transportation adjacent to the Facility together with the repositioning
of residual soil and rock from the Process onto the Project site or for sale as
top soil, fill or capping material, if appropriate.  Any Feedstock shipped in to
a Project will be delivered to a suitable delivery site on the Project
designated by the Operator at no cost to the Operator.  In the performance of
such duties, the Operator shall, among other things, develop business, operating
and management plans and programs, formulate policies and objectives and assist
the Project Company in carrying out such plans, programs and policies.

iii.

Entity Management.  The Operator will, in cooperation with and as directed by
Geotec and/or GEM, make such arrangements with and employ and retain, at the
expense and for the benefit of the Project Company, such accountants, attorneys,
banks, transfer agents, custodians, underwriters, engineers, insurance companies
and other Persons as may from time to time reasonably be necessary to manage the
business operations of the Project Company.  The Operator may require a deposit
equal to one Month’s Expenses for the Project and will administer the Project
Contracts and collect all Revenues and pay all Expenses on behalf of the Project
Company; provided that in no event will the Operator be required to pay any
Expenses with its own funds.  All Project Contracts will be entered into by the
Project Company and not the Operator.

iv.

Accounting.  The Operator will maintain in good order the books of account,
ledgers, and records of the Project Company and shall perform all day-to-day
accounting functions of the Project necessary for the conduct of its business
including, without limitation, matters related to paying and receiving, billing,
reserve estimates,





6







--------------------------------------------------------------------------------

payroll and tax return preparation, contract coordination and administration of
employee benefit plans.  Without limiting the generality of the foregoing, the
Operator shall prepare all requisite accounting reports and interim financial
statements of the Project Company, including balance sheets, income statements
and statements of cash flows, and shall assist the Project Company in selecting
an independent public accounting firm for the purpose of conducting annual
financial audit reviews of the Project Company and shall aid in coordinating
such audits.

v.

Compliance.  The Operator shall timely oversee the preparation and filing on
behalf of the Project Company of all reports, forms, documents, certificates and
other instruments required by Governmental Bodies in order to lawfully conduct
the business and affairs of the Project Company and to comply with Legal
Requirements.

d.

Right of First Refusal Procedure.  Not more than 60 days nor less than 30 days
prior to the commencement (or recommencement after shut down) of commercial
production of a Project by a Project Company, the Project Company shall notify
TTI in writing and shall deliver to TTI a duly executed Operating Agreement
properly completed for the Project.  TTI shall have 10 Business Days after
receipt of the Operating Agreement to either return a duly executed original of
the Operating Agreement to the Project Company (executed by TTI or one of its
Affiliates) or to decline the opportunity to enter into the Operating Agreement.

e.

Operator Fees.  As compensation for the management, administrative and support
services rendered under the Operating Agreement by the Operator to a Project
Company, as more fully set forth in Exhibit “A”, in addition to reimbursement of
all actual costs incurred by the Operator at the Project during the prior month,
after commencement of commercial production by a Project, the Operator will be
paid a fixed fee each month of $1.00 per ton of Product  produced at the Project
(the “Operating Fee”) together with a variable fee in an amount equal to a 20%
Carried Interest in the Net Revenues of such Project (the “Production Fee”);
provided that in no event will such Production Fee be an amount less than 10% of
all Net Revenues of the Project.  The Operating Fee will be payable on the 20th
of each Month on Production during the prior Month.  The Production Fee will be
documented and payable Quarterly on the basis and in the manner provided in
Exhibit A.

f.

The foregoing provisions of this Section 2 do not apply to TTI Projects as
defined and described in Section 3 below.

3.

TTI PROJECTS.  Geotec and GEM hereby grant to TTI the right to establish, on one
or more sites selected and acquired by TTI or one of its Affiliates, up to 10
Projects utilizing the Process (each, a “TTI Project”).  Prior to the execution
and delivery of this Agreement, TTI has identified sites (as identified on
Exhibit “C” attached hereto) it or one of its Affiliates currently has or has an
interest in, the approval of which sites has been given by Geotec and GEM.  TTI
will submit to Geotec and GEM in writing any subsequent site it or one of its
Affiliates elects to pursue and Geotec and/or GEM may disapprove such proposed
site if it is then in active negotiations to acquire the proposed site.  Geotec
agrees to provide the Technology to TTI for each of the TTI Projects for a
purchase price f.o.b. Geotec’s production facilities equal to Geotec’s actual
production costs for the Technology utilized plus $1 per ton of Product
 produced at the TTI Project (the “Purchase Price”) together with a variable fee
in an amount equal to a 20% Carried Interest in the Net Revenues of such TTI
Project (the “Technology





7







--------------------------------------------------------------------------------

Fee”); provided that in no event will such Technology Fee be an amount less than
10% of all Net Revenues of the TTI Project.  For purposes of clarity, any
additional Section 45 Tax Credits arising from processes initiated and
facilities utilized after the processing of the Product through the Facility
shall not be taken into account for purposes of determining the Technology Fee.
 The Purchase Price will be payable on the Payment Date of each Month on
Production during the prior Month.  The Technology Fee will be documented and
payable Quarterly on the basis and in the manner provided in Exhibit B.

4.

TERM AND TERMINATION.

a.

Term. The initial term of this Agreement shall commence on the date of this
  Agreement and expire on December 31, 2017 (the “Term”), unless earlier
terminated as provided in Section 4(b).  Thereafter, the Term shall
automatically be extended for successive one-year periods, unless earlier
terminated as provided in Section 4(b).

b.

Termination.  This Agreement may be terminated by TTI at any time after the
expiration of 12 Months following the date hereof upon 60 days advance notice to
Geotec and GEM.

5.

RELATIONSHIP.

a.

Independent Contractor. TTI is an independent contractor and not an agent of
Geotec or GEM, except to the limited extent and for those limited purposes
specifically set forth herein; accordingly, TTI shall not have the power to (and
shall not purport to) bind or obligate Geotec or GEM except to the extent and as
specifically set forth in this Agreement or as otherwise agreed upon and
approved by Geotec and/or GEM respectively, in writing.  TTI shall not be deemed
or construed to be, and shall not be, under any circumstance or for any purpose
a partner or joint venturer of or with Geotec or GEM by virtue of; or under,
this Agreement or otherwise.

b.

Duty of Good Faith.  In addition to the other requirements of this Agreement,
each Party agrees that at all times it shall deal with the other Party, and
shall perform this Agreement, fairly and in good faith.

6.

ASSIGNMENT.  This Agreement shall be binding upon Geotec, GEM and TTI and their
respective successors and permitted assigns and shall inure to the benefit of
Geotec, GEM and TTI. Except in respect to designation of one or more Affiliates
to act as Operator under each Operating Agreement and the right of TTI to freely
assign its rights in respect to any TTI Project, neither Geotec, GEM nor TTI may
assign, transfer or subcontract any of its rights or obligations under this
Agreement without the prior written consent of the other Party, which may be
withheld without cause in the other Party’s sole discretion.  This Agreement is
not intended for the benefit of any third party, and except as provided in
Section 8d, no such third party may enforce any rights or obligations arising
under this Agreement against Geotec, GEM or TTI as a third party beneficiary.

7.

REPRESENTATIONS AND WARRANTIES.

a.

Geotec Representations and Warranties.  Geotec represents and warrants to and
with TTI that: (i) there is no pending or threatened judicial or other
proceeding with respect to ownership or use of any of the Technology nor any
patents therefor; (ii) Geotec is unaware of





8







--------------------------------------------------------------------------------

any patent or claim by any third party which would form a reasonable basis for
Geotec to believe that Operator’s use of the Technology will infringe the rights
of any third party; (iii) the Technology is not the subject of any order, writ,
judgment, injunction, or decree of any Governmental Body or arbitrator.  Geotec
further represents and warrants that: (w) Geotec has the power and authority to
execute, deliver, and perform its obligations under this Agreement, (x) neither
the execution nor delivery of this Agreement nor the performance of its
obligations hereunder will constitute a breach by Geotec of the terms or
provisions of any contract or violate the rights of any third party in the
Technology; and (y) Geotec is the owner and in control of all patents and
intellectual property listed and described on Schedule 7a, and (z) the patents,
patent applications and other intellectual property listed and described on
Schedule 7a constitutes all of the intellectual property necessary for the
development and utilization of the Technology as described in this Agreement and
the Supply Agreement.

b.

GEM Representations and Warranties.  GEM represents and warrants to and with TTI
that: (i) GEM has the power and authority to execute, deliver, and perform its
obligations under this Agreement, and (ii) neither the execution nor delivery of
this Agreement nor the performance of its obligations hereunder will constitute
a breach by GEM of the terms or provisions of any contract.

c.

TTI Representations and Warranties.  TTI represents and warrants to and with
Geotec and GEM that: (i) TTI has the power and authority to execute, deliver,
and perform its obligations under this Agreement, and (ii) neither the execution
nor delivery of this Agreement nor the performance of its obligations hereunder
will constitute a breach by TTI of the terms or provisions of any contract.

8.

INDEMNIFICATION.

a.

Indemnification to TTI.  Geotec and GEM, jointly and severally, agree to
indemnify and hold TTI free and harmless from any loss, liability or cost
(including reasonable attorney's fees) which is not covered by insurance
proceeds and which TTI may sustain, incur or assume (each, a “Loss”) as a result
of, or relative to, any allegation, claim, civil or criminal action, proceeding,
charge or prosecution (collectively “Claims”) which may be alleged, made,
instituted or maintained against TTI or Geotec, jointly or severally, and
proximately caused by the utilization or efficacy of the Technology and the
equipment selected in conjunction with the Development Services, including any
injury to Person(s) or damage to property or business proximately caused by the
Technology in and about any Project; provided, notwithstanding the foregoing,
Geotec shall not be liable to indemnify and hold TTI harmless from any such Loss
which results from the gross negligence, fraud or willful misconduct of TTI.
 The provisions of this Section shall not apply to any Claims arising from
performance by the Operator under an Operating Agreement nor constitute a
release of any other rights of Geotec or GEM arising as a result of any breach
or default by TTI of a provision of this Agreement.  This indemnity provision
relates only to Claims that in the aggregate exceed the amount of $50,000.00.
 This indemnification obligation shall not apply to Claims arising from TTI
Projects.

b.

Indemnification to Geotec.  TTI agrees to indemnify and hold Geotec and GEM free
and harmless from any Loss which is not covered by insurance proceeds and which
Geotec may sustain, incur or assume as a result of, or relative to, any Claims
which may be alleged, made, instituted or maintained against TTI or Geotec
and/or GEM, jointly or severally, arising out of or based upon the gross
negligence, fraud or willful misconduct of TTI in providing the





9







--------------------------------------------------------------------------------

Development Services.  The provisions of this Section shall not constitute a
release of any other rights of TTI arising as a result of any breach or default
by Geotec and/or GEM of a provision of this Agreement. This indemnity provision
relates only to Claims that in the aggregate exceed the amount of $50,000.00.

c.

Legal Fees, Etc., Procedures. Each indemnitor under this Section shall reimburse
each indemnitee for any reasonable legal fees and costs, including reasonable
attorney’s fees and other litigation expenses, reasonably incurred by such
indemnitee in connection with defending against Claims with respect to which
indemnity is granted hereunder; provided, however, that an indemnitor shall not
be required to indemnify an indemnitee for any payment made by such indemnitee
to any claimant in settlement of Claims unless such payment has been previously
approved by indemnitor, which approval shall not be unreasonably withheld or
delayed.

d.

Indemnified Parties. The indemnitees contained in this Article shall run to the
benefit of each of TTI and Geotec, and their respective Affiliates, and the
directors, officers and employees of TTI and Geotec and of their respective
Affiliates.

e.

Survival.  The provisions of this Section shall survive any cancellation,
termination or expiration of this Agreement and shall remain in full force and
effect until such time as the applicable statute of limitation shall cut off
claims which are subject to the provisions of this Section.

9.

CONFIDENTIAL INFORMATION.  The Parties agree that they will keep the contents of
this Agreement strictly confidential.  Each Party will protect all Confidential
Information of the other Party with at least the same degree of care it applies
to protect its own proprietary and Confidential Information, but in any event
with reasonable and prudent care.  Each Party shall be responsible for any
breach of this obligation of confidentiality by any of its Affiliates.  Each
Party shall restrict the dissemination of the Confidential Information of the
other Party to those of its Affiliates who have a need to see it.  No Party may
utilize Confidential Information gained from any other Party in connection with
the pursuit of similar opportunities.  TTI will be obligated to protect with the
highest level of care its knowledge of Geotec’s Enzyme/Protein and
Enzyme/Protein processes. “Confidential Information” means all information
relating to (a) processes and procedures that derives independent economic
value, actual or potential, from not being generally known to the public or to
other Persons who can obtain economic value from its disclosure or use, and is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy, (b) the design or operations of the Technologies, (c) the design
and specific operating characteristics and conditions of the Facilities, (d) all
other business, financial or other information designated from time to time by
one of the Parties as being confidential.  Confidential Information does not
include (v) information that, at the time of disclosure to a Party, is in the
public domain, (w) information that, after disclosure to the other Party, is
published or otherwise has become part of the public domain through no act or
omission of the receiving Party, (x) information that was in the receiving
Party’s possession at the time of disclosure (y) information coming into the
possession of the receiving Party after disclosure and that was not acquired by
the receiving Party directly or indirectly from a third party under an
obligation of confidence to the disclosing Party, and (z) information that,
after disclosure, is received by the receiving Party from a third party who did
not acquire it under an obligation of confidence to the disclosing Party.
 Consistent with the foregoing, TTI retains the right to utilize any and all
information it develops in the process of performance under this Agreement and
the Operating Agreements in other projects





10







--------------------------------------------------------------------------------

whether similar or dissimilar and whether as a principal or as an agent or
consultant in respect thereto.

10.

ARBITRATION.  If any dispute shall arise between the parties as to their rights
or liabilities under this Agreement (a “Dispute”), the Dispute shall be
exclusively determined, and the dispute shall be settled, by arbitration in
accordance with the commercial rules of the American Arbitration Association.
 The arbitration shall be held in Dover, Delaware before a panel of three
independent arbitrators, all of whom shall be selected by the American
Arbitration Association according to its rules appertaining (or such other
independent dispute resolution body to which the Parties shall mutually agree).
 The decision of the arbitrators shall be final and binding upon the Parties and
judgment thereon may be entered in any court of competent jurisdiction.  The
costs of the arbitrators and of the arbitration shall be borne one-half by each
of the Parties.  The costs of each Party’s counsel and accountants, as well as
any costs solely for their benefit, shall be borne separately by each Party.
EACH OF THE PARTIES HEREBY ACKNOWLEDGES THAT THIS PROVISION CONSTITUTES A WAIVER
OF THEIR RIGHT TO COMMENCE A LAWSUIT IN ANY JURISDICTION WITH RESPECT TO THE
MATTERS WHICH ARE REQUIRED TO BE SETTLED BY ARBITRATION AS PROVIDED IN THIS
SECTION.

11.

LIMITATIONS ON DAMAGES.  In no event shall either Party or any of its Affiliates
be liable under this Agreement to another Person for any lost profits, lost
sales, business interruption, lost business opportunities or any consequential,
punitive, special or incidental damages incurred by such Person arising from a
breach of this Agreement.  The Parties agree that the waivers and disclaimers of
liability, releases from liability, and limitations on liability expressed in
this Agreement shall apply whether in contract, equity, tort or otherwise, even
in the event of the fault, negligence, including sole negligence, strict
liability, or breach of the Party released or whose liabilities are waived or
limited, and shall extend to the Affiliates and representatives of each Party.

12.

NOTICES.  Any notices required or permitted to be given under this Agreement to
the other Party shall be in writing and shall be sent to the other Party by
personal service, by facsimile to the number set forth below, by nationally
recognized overnight courier or by registered or certified mail, postage
prepaid, addressed as follows:

a.

If to TTI:

Robert Johnson, President

TTI Technologies, Inc.

444 Regency Parkway Drive, Suite 311

Omaha, Nebraska  68114

Telephone: (402) 391-6611

Facsimile: (402) 391-6616

b.

If to Geotec:

Bradley Ray, Chairman and CEO

Geotec, Inc.

110 East Atlantic Avenue, Suite 200

Delray Beach, Florida 33444

Telephone: (561) 276-9960





11







--------------------------------------------------------------------------------

Facsimile: (561) 276-9964

c.

If to GEM:

Bradley Ray, Manager

Green Energy Management, LLC

110 East Atlantic Avenue, Suite 200

Delray Beach, Florida 33444

Telephone: (561) 276-9960

Facsimile: (561) 276-9964




Deliveries by personal service, facsimile or courier shall be effective upon
delivery to the offices of the other Party to whom sent. Deliveries by mail
shall be effective 3 Business Days after mailing.  A Party may change its
address or facsimile number by written notice to the other Parties.

13.

AMENDMENTS; WAIVER.  None of the covenants, terms or conditions of this
Agreement to be kept and performed by TTI, Geotec, or GEM may be amended or
modified except by a written instrument signed by both Parties. Any consent to
or acquiescence in any breach of this Agreement shall not constitute a waiver of
any other or later breach of the same or of any other covenants, agreements or
conditions thereof.

14.

SEVERABILITY.  In the event any term or provisions of this Agreement or any
application thereto to any Person or circumstance shall be declared prohibited,
invalid, or unenforceable to any extent in any jurisdiction, as determined by a
court of competent jurisdiction, such term or provision shall, in that
jurisdiction, be ineffective only to the extent of such prohibition, invalidity,
or unenforceability, or as applied to such Persons or circumstances, without
invalidating or rendering unenforceable the remaining terms or provisions hereof
or affecting the validity or enforceability of such term or provision in any
other jurisdiction or as to other Persons or circumstances in such jurisdiction,
unless such would effect a substantial deviation from the general intent and
purpose of the Parties or made a significant change in the economic effect of
the Agreement on the Party benefited by such term provision.

15.

FORCE MAJEURE.  Neither Party shall be in default for failure to perform any of
its obligations pursuant to this Agreement if and to the extent that it can
establish that such failure was occasioned by circumstances which were beyond
its reasonable control and which by the exercise of reasonable due diligence and
foresight it could not have prevented or overcome.

16.

GOVERNING LAW.  This Agreement shall be governed by, enforced under, and
construed and interpreted in accordance with, the laws of the State of Delaware
without reference to its conflict of law principles.

17.

ENTIRE AGREEMENT.  This Agreement embodies the entire agreement and
understanding between the Parties relating to the subject matters contained
herein.

18.

HEADINGS.  The Section and subsection headings contained herein are for
convenience of reference only and are not intended to define, limit, or describe
the scope or intent of any provisions of this Agreement.





12







--------------------------------------------------------------------------------

19.

COUNTERPARTS.  This Agreement may be executed in one or more counterparts, all
of which will be considered one and the same agreement, and will become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Parties.

20.

ELECTRONIC DELIVERY.  A copy of an executed counterpart signature page of this
Agreement signed by a Party may be delivered by facsimile or other electronic
transmission and, upon such delivery, a print out of the transmitted signature
of such Party will have the same effect as if a counterpart of this Agreement
bearing an original signature of that Party had been delivered to the other
Party.

*   *   *   [Signature Page Follows]   *   *   *








13







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the last date of execution set forth below.




GEOTEC

Date: April 8, 2008

GEOTEC, INC.

      KNOLL ACRES ASSOCIATES LLC

By: /s/ Bradley T. Ray

Bradley T. Ray, Chairman and CEO




GEM

Date: April 8, 2008

GREEN ENERGY MANAGEMENT, LLC

      KNOLL ACRES ASSOCIATES LLC

By: /s/ Bradley T. Ray

Bradley T. Ray, Manager




TTI

Date: April 8, 2008

TTI TECHNOLOGIES, INC.

      KNOLL ACRES ASSOCIATES LLC

By: /s/ Robert S. Johnson

Robert S. Johnson, President























14







--------------------------------------------------------------------------------







EXHIBIT “A”

FORM OF OPERATING AGREEMENT














--------------------------------------------------------------------------------







EXHIBIT “B”

TECHNOLOGY SUPPLY AGREEMENT




















--------------------------------------------------------------------------------







EXHIBIT “C”

APPROVED TTI SITES












